United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2648
                                  ___________

Ardell Fields-Bey,                    *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Chuck Dwyer; Pat Smith; Stephen D. * Eastern District of Missouri.
Crawford, Dr.; Travis Cruse; Tom      *
Sanders; John Moore; Charles M.       *       [UNPUBLISHED]
Lawson; David Burnhouse; Kim          *
Klein; John Applebury; Gayle Roberts, *
                                      *
            Appellees.                *
                                 ___________

                            Submitted: December 29, 2006
                               Filed: January 9, 2007
                                ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Ardell Fields-Bey, confined to the Potosi Correctional Center (PCC) in
Missouri, appeals the district court’s1 orders dismissing some defendants based on
Eleventh Amendment immunity and granting summary judgment to the remaining
defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
medical needs. After a de novo review, see Thomas v. FAG Bearings Corp., 50 F.3d
502, 504 (8th Cir. 1995) (standard of review for dismissal based on Eleventh
Amendment immunity); Beck v. Skon, 253 F.3d 330, 332-33 (8th Cir. 2001)
(summary judgment), we conclude the dismissal and the grant of summary judgment
were proper for the reasons explained by the district court. Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




                                        -2-